Keller, J.
The order sued upon is merely an intermediate order in the New Jersey Chancery Court for the payment of alimony pendente lite. It is not a final decree, and calling it that does not make it one. There is less room for argument that this order is enforcible in the State of New York than there was in the case of Rossi v. Rossi (187 Misc. 543, affd. 269 App. Div. 821), in which case the provision for alimony upon which the *649action was predicated was incorporated in a final decree of divorce.
The motion is granted. The amended complaint is dismissed. Judgment may be entered accordingly in favor of defendant. Execution of judgment for costs is stayed for ten days after service upon the attorney for plaintiff of a copy of this order with notice of entry.